

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 28, 2006
(the “Effective Date”) between GREGORY A. FRASER (“Executive”), an individual
residing in the State of Florida, and FARO TECHNOLOGIES, INC. (the “Company”), a
Florida corporation having its principal place of business at 125 Technology
Park, Lake Mary, FL 32746.
 
 
RECITALS
 
WHEREAS, Executive is a co-founder of the Company and has served as a director
and officer of the Company in various capacities for 24 years since the
Company’s inception in 1982, during which time he assisted in building the
Company from a start up to a public company with worldwide operations, and the
Company has benefited from his many years of service;
 
WHEREAS, Executive currently serves as an Executive Vice President of the
Company and as a member of the Company’s Board of Directors with a term expiring
at the Company’s 2008 annual shareholders meeting;
 
WHEREAS, Executive has indicated his desire to retire from active management of
the Company, and the Company wishes to accommodate Executive’s interest in
retirement;
 
WHEREAS, the Company and Executive believe it appropriate that the terms and
conditions of his transition into retirement and are entering into this
Agreement for that purpose; and
 
NOW THEREFORE, in consideration of the covenants set forth herein, the parties
agree as follows:
 
 
OPERATIVE TERMS
 
1. Transition duties; Retirement
 
A. Subject to the terms and conditions of this Agreement, from the Effective
Date until December 29, 2006 (the “Term”), Executive will continue to be
employed as a full-time employee of the Company holding the position of
Executive Vice President and shall continue to receive his current base salary
of $245,000 per year (“Base Salary”), plus all the employee benefits provided to
other Company executives, excluding participation in the Company’s bonus
program, payable in accordance with the Company’s customary payroll practices
for its executives; provided, however, that Executive’s employment may be
terminated before the end of the Term by either party pursuant to Section 6 of
this Agreement.
 
B. Unless there is an earlier termination of employment in accordance with this
Agreement, Executive’s retirement shall be effective at the close of business on
December 29, 2006. Unless the Executive is terminated by the Company prior to
December 29, 2006 for any reason other than for “Cause” (as defined herein), the
Executive will resign from the Board of Directors on the later to occur of (i)
the termination of his employment with the Company or (ii) the close of business
on December 29, 2006. Such resignation from the Board of Directors will be
effective at such time without any further action by the Executive.
 


--------------------------------------------------------------------------------





 
C. In his capacity as an Executive Vice President, Executive shall report to the
Company’s Co-Chief Executive Officers (the “Co-CEOs”) and shall have such
responsibilities, duties, and authority assigned to him by the Co-CEOs, and
shall have no other responsibilities, duties, or authority, implied or
otherwise. Executive shall transition his investor relations responsibilities as
directed and to the person or persons designated by the Board of Directors or
the Co-CEOs.
 
D. Executive has indicated his interest in consulting work following his
retirement from the Company. As a courtesy, the Company will provide Executive
with time to develop his post-retirement consulting opportunities, and expressly
acknowledges that he may devote business time to such pursuit, notwithstanding
his present full-time employment. Furthermore, as in the past, Executive is
expressly authorized to engage in appropriate civic, charitable, religious and
non-profit activities, so long as they do not interfere with or conflict with
Company’s policies regarding such matters, and with the understanding that such
activities must not preclude Executive from performing his transition duties
under this Agreement.
 
 
2. Reimbursement of Expenses
 
During the Term, the Company shall reimburse Executive for all reasonable
expenses incurred by him in the course of performing the duties assigned to him
under this Agreement that are consistent with Company’s policies in effect from
time to time with respect to travel, entertainment and other expenses, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.
 
 
3. Stock Options and Restricted Share Units (RSUs)
 
As part of Executive’s compensation, the Company may issue to Executive stock
options and/or RSUs, if any, in the sole and absolute discretion of the
Company’s Compensation Committee and independent of Company policy and past
practice.
 
 
4. Benefit Programs
 
Executive shall be entitled to participate in any benefit programs which the
Company provides for its executive employees in accordance with Company policies
and procedures. Such benefits may include health insurance, disability
insurance, life insurance, cafeteria plans, pension and profit sharing plans,
and other employee benefit plans as may be developed and designed from time to
time.
 

2

--------------------------------------------------------------------------------


 
 
5. Cooperation
 
A. The Company is currently defending or involved in, and may in the future
become involved or be required to defend additional, various claims, including
civil actions, disputes with third parties, civil and criminal investigations,
inquiries by federal and state law enforcement officials, inquiries by
regulatory or self-regulatory organizations, about which Executive may have
personal knowledge (collectively, “Claims”). It is possible that such Claims
will concern matters relating to Executive’s employment, or his areas of
responsibility at the Company. It is also possible that he may be named as a
defendant in connection with Claims.
 
B. Executive has cooperated with the Company in the past regarding the Claims.
Executive, during and after the Term, shall:
 

 
i.
continue to cooperate fully with the Company and with federal and state law
enforcement or regulatory agencies and self-regulatory organizations with
respect to the Claims, whether or not the Employee is named as a party therein;
provided, however, that the Company shall (to the extent it can reasonably do
so) (A) provide Executive reasonable notice relating to meetings and document
requests and (B) schedule such meetings and document productions at a place
which is mutually convenient.

 

ii.
provide the Company with copies of all documents in his possession or control
relating to the Claims (to the extent Executive has not already provided such
documents to the Company).  

 
C. Consistent with the Company’s Restated Certificate of Incorporation and
By-laws (each as amended), the Company shall promptly reimburse the Employee for
all reasonable legal fees (including such legal fees for counsel retained by
Executive to assist and advise regarding his cooperative efforts if cooperation
is requested by the Company in connection with Claims) and reasonable expenses
incidental to such cooperation. The Company and Executive agree that he will not
be compensated for the time that he spends at meetings, in travel to meetings,
or in connection with the production of documents, or in connection with any
other activities or tasks comprising a form of cooperation; provided, however,
that in the event Executive is subpoenaed to give testimony by the Company,
either at trial or deposition, he shall be paid such witness fees and travel
expenses by the Company as are permitted under applicable law; provided,
however, that the Company shall be relieved of its payment obligations under
Section 5 of this Agreement in the event of a material breach by Executive of
his Section 5 cooperation obligations, where the Company gives Executive written
notice of the breach and the circumstances of the breach, and Executive does not
cure the breach within twenty (20) days following the notice.
 
D. As part of his duty of cooperation, Executive agrees to give the Company
prompt notice if he is served with process as a defendant in a civil action
relating in any way to his Company employment. Similarly, the Company agrees to
give Executive prompt notice if it is served with process as a defendant in a
civil action where Executive is also named as a defendant.
 
E. Executive also agrees to cooperate with the Company in the event his
assistance would be helpful with regard to litigation or disputes where the
Company is asserting a claim itself against third parties. He will provide
similar assistance with regard to such proceedings as he will offer in regard to
Claims.
 

3

--------------------------------------------------------------------------------





 
F. Generally, Executive and the Company agree to cooperate with each other, in
good faith, with regard to legal proceedings involving Executive brought by or
against private parties.
 
 
6. Terminations before the end of the term
 
A. Executive may resign his employment or his Board membership at any time prior
to the end of the Term, for any reason at all, by giving written notice of
resignation.
 
B. Company may terminate Executive’s employment before the end of the Term for
any reason at all, by giving written notice of termination.
 
C. If the Company chooses to exercise its right to terminate Executive’s
employment prior to the end of the Term, the Company shall continue to pay
Executive his Base Salary through the end of the Term, and the Company will
similarly pay all expenses associated with COBRA continuation of Executive’s
group insurance through the end of the Term, and he shall otherwise receive
benefits under Sections 1, 2, and 4 of this Agreement as if his employment had
continued through the end of the Term (collectively, “Post-Termination
Compensation”), unless his employment is terminated by the Company for Cause, in
which case the Company shall have no obligation to pay Executive for any
Post-Termination Compensation. The Company shall have “Cause” to terminate
Executive’s employment, before the end of the Term, only upon the occurrence of
the following events: (i) the conviction of Executive of a felony, or a
misdemeanor involving moral turpitude; (ii) gross and willful misconduct by
Executive that is demonstrably and materially injurious to the Company, whether
monetarily or otherwise; or (iii) a material breach of this Agreement by
Executive, which is not cured within twenty (20) days of written notice to
Executive of the fact and circumstances of breach.
 
D. If Executive chooses to exercise his right to resign his Company employment
prior to the end of the Term, the Company shall have no obligation to continue
to pay him any Post-Termination Compensation, unless he resigns for Good Reason.
If Executive resigns his employment before the end of the Term for Good Reason,
he will receive Post-Termination Compensation, just as if his employment was
terminated by the Company without Cause. Executive shall have “Good Reason” to
terminate his employment only in the event of a material breach of this
Agreement by the Company, which is not cured within twenty (20) days of written
notice to the Company of the fact and circumstances of breach.
 
E. In the event of Executive’s death before the end of the Term, any right of
Executive to compensation under Sections 1, 2, or 4 of this Agreement shall
terminate as of the date of death, except to the extent it was already earned
before his death. Similarly, in the event of any other termination of employment
before the end of the Term, regardless of the reason for termination, Executive
shall be paid all Base Salary earned prior to the date of termination, and all
other benefits due him under Sections 1, 2, and 4 of this Agreement which were
earned prior to the date of termination.
 

4

--------------------------------------------------------------------------------





 
 
7. Return of Company Property
 
All records, designs, patents, business plans, financial statements, manuals,
memoranda, lists and other property delivered to or compiled by Executive by or
on behalf of the Company or their representatives, vendors or customers which
pertain to the business of the Company shall be and remain the property of the
Company and be subject at all times to its discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company which is collected by Executive shall be delivered promptly to the
Company without request by it upon termination of Executive’s employment.
 
 
8. Inventions
 
All right, title, and interest, of every kind whatsoever, in the United States
and throughout the world, in any copyrights, trademarks, and any ideas, designs,
discoveries, inventions, and improvements with economic value, whether or not
patentable or capable of copyright or trademark registration, created,
developed, or conceived by Executive while associated with or employed or
engaged by the Company that relate in any way to the business of the Company
shall be the sole property of the Company. All works of authorship, such as
writings, computer programs, and the like, whether or not copyrightable, that
are authored or created by Executive while associated with or employed or
engaged by the Company that relate in any way to the business of the Company or
software generally shall be the sole property of the Company. Executive shall
(i) execute all documents reasonably necessary as requested by the Company to
create, enforce, or evidence the Company's right in the foregoing property, (ii)
execute any other proper instruments or documents necessary or desirable in
applying for and obtaining patents on such inventions and discoveries in the
United States and foreign countries and registration of copyrights on such works
of authorship in Canada and foreign countries, including renewal papers when
appropriate; and (iii) cooperate in the prosecution or defense of any claims,
lawsuits, or other proceedings involving such property. Executive hereby waives
his right to enforce any moral or author’s right which Executive may have in
such works of authorship.
 
 
9. Indemnification
 
A. The Company’s Amended and Restated Articles of Incorporation and Bylaws (each
as amended to date) require that the Company indemnify Executive, to the fullest
extent permitted or required by the Florida Business Corporation Act (the
“FBCA”), against any and all liabilities, and advance any and all reasonable
expenses, incurred thereby in any Proceeding (as defined in Section 607.0850 of
the FBCA) to which Executive is a party or in which Executive is deposed or
called to testify as a witness because he is or was a director or executive
officer of the Company. The Company’s Board of Directors previously adopted
resolutions whereby the Company agreed to advance certain reasonable expenses
incurred by Executive (each, an Advance”), including such expenses with respect
to the purported securities class action complaint filed in United States
District Court for the Middle District of Florida against the Company and
certain other defendants (including Executive) (the “Lawsuit”) (including
additional lawsuits filed with respect to the matters alleged by the Complaint
and any consolidated class action complaint with respect to the Lawsuit or such
lawsuits), in each instance upon receipt of an undertaking by Executive to repay
such amount if he is ultimately found not to be entitled to indemnification by
the Company pursuant to Section 607.0850 of the FBCA.
 

5

--------------------------------------------------------------------------------





 
B. Consistent with its obligations described above under the Company’s Amended
and Restated Articles of Incorporation and Bylaws (each as amended to date), the
Company shall indemnify Executive and make Advances to Executive as set forth
above. Executive hereby undertakes to repay to the Company all such Advances if
Executive is ultimately found not to be entitled to indemnification by the
Company pursuant to Section 607.0850 of the FBCA in connection with any of the
matters described above.
 
 
10. Arbitration
 
Any controversy or claim arising out of or relating to this Agreement or to the
breach thereof or Executive’s employment with the Company shall be settled
exclusively by binding arbitration conducted in Orlando, Florida in accordance
with the Employment Rules of the American Arbitration Association then in
effect, by a single independent arbitrator selected mutually by the Company and
Executive. If the parties cannot agree on an arbitrator, within 30 days of
commencement of an arbitration proceeding hereunder, either party may request
that the American Arbitration Association select a candidate in accordance with
the rules. The decision of the arbitrator shall be final and binding. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The Company agrees to pay all expenses of the AAA and all
fees, costs and expenses of the arbitrator and of the arbitration. The parties
further agree that any arbitration shall be conducted in a confidential manner,
and the arbitrator is hereby authorized to adopt any rules and procedures
reasonably appropriate to ensure the confidentiality of the arbitration. In any
such arbitration, the arbitrator shall have the authority to award Reasonable
Attorney’s Fees and Attorney Costs to the prevailing party, pursuant to this
Agreement. “Reasonable Attorney’s Fees and Attorney Costs” include, but are not
limited to, the following: all reasonable attorney’s fees, all reasonable
attorney costs, all reasonable witness fees and other related expenses,
including reasonable paralegal fees, travel and lodging expenses and costs,
through trial and appeal, and/or through the finalization of the arbitration and
the entering of the arbitrators award, including but not limited to all
litigation in any court pursuant to this Agreement. Reimbursement is due within
30 days of written notice after prevailing.Litigation or Arbitration Expenses
 

6

--------------------------------------------------------------------------------



 
11. CONFIDENTIALITY COMMITMENTS
 
A. Executive shall hold in strict confidence and not divulge to others, destroy,
nor make use thereof (either for the benefit of himself or for the benefit of
any person or entity), except for the purposes of the Company, or to enforce his
rights under this Agreement, both during and after Executive’s employment by the
Company, any and all Proprietary Information or documents containing Proprietary
Information that Executive has obtained or will obtain in the course of
employment by the Company. All Proprietary Information is the exclusive property
of the Company. All files, letters, memos, reports, sketches, drawings,
notebooks or other written material containing such information, that are now or
in the future comes into Executive’s custody or possession, shall be used by
Executive only in the performance of his Company duties, or in connection with
his obligations under Section 5 of this Agreement. “Proprietary Information”
means the following information that is not generally known about the Company:
(a) information identifying or tending to identify any of the existing or
prospective acquisition candidates, clients, customers, suppliers, employees,
and independent contractors of the Company; (b) information regarding any
intellectual property of the Company, including all patents, trademarks, trade
names, service marks, and copyrighted materials, and all ideas, designs,
methods, scripts, concepts, inventions, research and development, and design
projects, and computer programs, software, and source codes, whether or not
protected under any law; and (c) information pertaining to the plans, methods,
services, processes, prospects, potential acquisitions of other businesses or
companies. product costs, price lists, production methods, engineering standards
and specifications, marketing and development plans, price and cost data, price
and fee amounts, pricing and billing policies, quoting procedures, marketing
techniques and methods of obtaining business, forecasts and forecast assumptions
and volumes, and future plans and potential strategies, contracts and their
contents, customer or client services, data provided by customers or clients and
the type, quantity and specifications of products and services purchased by
customers of the Company, and financial information
 
B. Executive agrees, prior to the end of the Term, to make a reasonable effort
to identify all Company documents or records in his possession which contain
Proprietary Information. All such documents in hard copy form shall be returned
to the Company prior to the end of the Term. All such documents in computerized
form may be deleted by Executive or otherwise destroyed, or returned to the
Company. The Company acknowledges that Executive has voluminous documents or
records in his possession which refer to the Company in some way, or which were
prepared by Company employees, and do not contain Proprietary Information. It is
agreed that Executive may retain such documents in his possession. In addition,
he may retain any documents produced for him or his counsel pursuant to
agreements where the Company is a party to the agreement, even though the
documents may contain confidential or Proprietary Information. To the extent any
prior confidentiality agreements between Executive and the Company might have
required the return of documents at the time of termination of his employment,
that confidentiality agreement is superseded by this Agreement; however, with
this exception, all such confidentiality agreements shall remain in full force
and effect.
 
C. To the extent permitted pursuant to Section 12 of this Agreement, Executive
may engage in consulting work following the end of the Term, or otherwise seek
employment, and in such circumstances, requests for references may be directed
to the Company’s Human Resources Department. In that event, the Company agrees
to provide only the following information to any legal or natural person seeking
a reference on Executive: Executive’s final position with the Company and his
dates of employment.
 
D. It is possible that the Company may issue press releases or make public
filings which refer to the Executive. During the Term, the Company agrees to
provide the Executive with a copy of any such press release or public filing
with reasonable advance notice prior to issuance of any such press release or
public filing.
 

7

--------------------------------------------------------------------------------


 
 
12. Non-Competition Agreement
 
A. Executive recognizes that the Company’s willingness to enter into this
Agreement is based in material part on Executive’s agreement to the provisions
of this Section 12 and that Executive’s breach of the provisions of this Section
12 could materially damage the Company. Subject to the further provisions of
this Agreement and in consideration of the Company’s agreement to provide
Executive access to Confidential Information as defined below, Executive will
not, during the term of his employment with the Company, and for a period of
three (3) years (unless a lesser period is specified hereafter) immediately
following the termination or expiration of Executive’s employment by the
Company, directly or indirectly, for himself or on behalf of or in conjunction
with any other person, company, partnership, corporation or business of whatever
nature:
 

 
i.
Engage or assist in any way, as an employee, agent, representative, officer,
member, director, shareholder, owner, partner, joint venturer, or in any
capacity, whether as an employee, independent contractor, consultant or advisor,
or as a sales representative, in (A) the design, development, manufacturing,
marketing, or support of computerized measurement systems (including, without
limitation, articulated arm measuring devices, laser trackers, laser scanners,
and CAD-based measurement and statistical process control software), (B) in the
computer-aided manufacturing business, or (C) in any business in direct
competition with the Company or any majority-owned subsidiary or affiliate of
the Company (collectively, the “Companies”);

 

 
ii.
for a period of two (2) years call upon any person who is, at that time, an
employee of any of the Companies for the purpose or with the intent of enticing
such employee away from or out of the employ of any of the Companies;

 

 
iii.
call upon any person or entity which is, at that time, or which has been, within
one year prior to that time, a customer of any of the Companies for the purpose
of soliciting or selling products or services in direct competition with any of
the Companies;

 

 
iv.
call upon any prospective acquisition candidate, on Executive’s own behalf or on
behalf of any competitor, which candidate was, to Executive’s knowledge, within
the preceding one year, either called upon by any of the Companies or for which
any of the Companies made an acquisition analysis, for the purpose of acquiring
such entity; or

 

 
v.
disclose customers, whether in existence or proposed, of any of the Companies to
any person, firm, partnership, corporation or business for any reason or purpose
whatsoever except to the extent that any of the Companies has in the past
disclosed such information to the public for valid business reasons.

 

8

--------------------------------------------------------------------------------





 
Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than 1% of the
capital stock of a competing business, whose stock is traded on a national
securities exchange, the Nasdaq Stock Market or similar market.
 
B. Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that, in the event of breach by him,
the Company shall be entitled to specific performance, including immediate
issuance of a temporary restraining order and/or preliminary or permanent
injunctive relief enforcing this Agreement, and to judgment for damages caused
by his breach, and to any other remedies provided by applicable law. In the
event any of the terms or conditions of this Agreement are found unreasonable by
a court of competent jurisdiction, Executive agrees to accept as binding in lieu
thereof, any such lesser restrictions which said court may deem reasonable.
 
C. It is agreed by the parties that the foregoing covenants in this Section 12
impose a reasonable restraint on Executive in light of the activities and
business of the Companies on the date of the execution of this Agreement and the
current plans of the Companies; but it is also the intent of the Company and
Executive that such covenants be construed and enforced in accordance with the
changing activities, business and locations of the Companies throughout the term
of this Agreement.
 
D. The Company and the Companies have international operations and conduct
business throughout the world. In his employment with the Company, Executive has
performed services for the Company throughout the United States and in various
foreign jurisdictions. The provisions of this Section 12 is intended to apply to
the fullest extent possible in all of the United States and in every foreign
jurisdiction in which the Company conducts business.
 
E. The covenants in this Section 12 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.
 
F. The Company and Executive hereby agree that this covenant is a material and
substantial part of this Agreement.
 
G. The parties agree that the covenants in this Section 12 shall apply in the
event the Term expires.
 
 
13. Miscellaneous
 
A. Entire Agreement. This Agreement embodies the entire Agreement and
understanding between the Company and Executive relating to the subject matter
hereof, other than the Employment, Assignment of Inventions, and Confidentiality
Agreement previously executed by Executive and the Company. To the extent such
Employment, Assignment of Inventions, and Confidentiality Agreement contradicts
the terms of this Agreement, such agreement is superseded by this Agreement;
however, with this exception, such Employment, Assignment of Inventions, and
Confidentiality Agreement shall remain in full force and effect.
 

9

--------------------------------------------------------------------------------





 
B. Survival. The parties intend that a number of provisions in this Agreement,
as is evident from their terms, will remain in force after the termination of
Executive’s employment with the Company or the expiration of the Term.
 
C. Legal Matters. The laws of the State of Florida and the federal laws of the
United States of America, excluding the laws of those jurisdictions pertaining
to resolution of conflicts with laws of other jurisdictions, govern the
validity, enforcement, construction, and interpretation of this Agreement. In
the event that there is any litigation under this Agreement, Executive and the
Company (a) consent to the personal jurisdiction of the state and federal courts
having jurisdiction in Orange County, Florida, (b) stipulate that the proper,
convenient, and exclusive venue for any legal proceeding arising out of this
Agreement is Orange County, Florida, for a state court proceeding, or the Middle
District of Florida, Orlando Division, for a federal court proceeding, and (c)
waive any defense, whether asserted by motion or pleading, that Orange County,
Florida, or the Middle District of Florida, Orlando Division, is an improper or
inconvenient venue.
 
D. Severability. If any of the provisions of this Agreement are held invalid for
any reason, the remainder will not be affected and will remain in full force and
effect in accordance with its terms.
 
E. Notice. Any notice, request, or instruction to be given hereunder shall be in
writing and shall be deemed given when personally delivered or sent by telecopy
transmission or three (3) days after being sent by United States mail, postage
prepaid to the parties at their respective address set forth below.
 

 
(i)
To the Company:    
FARO TECHNOLOGIES, INC.
   
Attention: Chief Financial Officer
   
125 Technology Park
   
Lake Mary, FL 32746
 
 
(ii)
 To Executive:    
To Executive’s address contained in the Company’s records.

 
F. Amendment and Waiver. No waiver of any provision of this Agreement will be
valid unless in writing and signed by the person against whom it is sought to be
enforced. The failure by either party to insist upon strict performance of any
provision will not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same provision at any other time, or any
other provision of this Agreement.
 

10

--------------------------------------------------------------------------------


 
 
G. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive, but neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise subject to hypothecation by Executive (except by will or by operation
of the laws of intestate succession) or by the Company, except in connection
with a sale of the Company’s business, whether by merger, purchase or other
combination where the Company, or its successors, does not survive such
combination (“Sale of Business”). In case of such assignment by the Company and
of assumption and agreement by such purchaser, as used in this Agreement,
“Company” shall thereafter mean that successor entity bound by the assignment
and assumption, or which otherwise becomes bound to all the terms and provisions
of this Agreement by operation of law (the “Successor”). In the event of a Sale
of Business, all of the Company’s rights, title and interests in this Agreement
as of the date of such sale shall be assigned to the Successor. Accordingly,
this Agreement shall inure to the benefit of, and be enforceable by, any such
Successor. In the event of a Sale of Business, Executive shall be entitled to
enforce any of his rights hereunder against any Successor. Except as provided in
this Section, this Agreement shall not be assignable by the Company.  
 
H. Further Assurances. Each party hereto shall cooperate and shall take such
further action and shall execute and deliver such further documents as may be
reasonably necessary in order to carry out the provisions and purposes of this
Agreement.
 
I. No Strict Construction. The parties have jointly participated in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 
J. Counterparts. This Agreement may be executed in multiple counterparts, each
of which is an original but which shall together constitute one and the same
instrument.
 
K. Costs. In any mediation, arbitration, or legal proceeding between Executive
and the Company arising out of this Agreement, the losing party shall reimburse
the prevailing party, on demand, for all costs incurred by the prevailing party
in enforcing, defending, or prosecuting this Agreement.
 
L. Assignment; Successors. Executive shall not assign its, his, or her rights or
delegate any of his obligations under this Agreement, and any attempted
assignment or delegation by Executive will be invalid and ineffective against
the Company. The Company may assign its rights under this Agreement without
Executive’s consent to any assignee or successor in interest of its business,
whether pursuant to a sale, merger, or sale or exchange of assets or outstanding
stock of the Company. This Agreement is binding on, and inures to the benefit
of, the Company’s authorized assignees and successors. Upon assignment of the
Company’s rights under this Agreement, (a) every reference in this Agreement to
the “Company” will include the assignee, and (b) if the assignee expressly
assumes in writing or by operation of law all the liabilities of the assignor
generally or under this Agreement specifically, the assignor will be released
from all its obligations to Executive under this Agreement.
 

11

--------------------------------------------------------------------------------





 
M. Notices. Every notice, demand, consent, or other communication required or
permitted under this Agreement will be valid only if it is in writing (whether
or not this Agreement expressly states that it must be in writing) and delivered
personally or by telecopy, commercial courier, or first-class, postage-prepaid,
United States mail (whether or not certified or registered, and regardless of
whether a return receipt is requested or received by the sender), and addressed
to the addresses for the parties listed below. A validly given notice, demand,
consent, or other communication will be effective on the earlier of its receipt,
if delivered personally or by telecopy or commercial courier, or the third day
after it is postmarked by the United States Postal Service, if delivered by
first-class, postage-prepaid, United States mail.
 
N. EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, WAS
AFFORDED SUFFICIENT OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF HIS CHOICE, AND
TO ASK QUESTIONS AND RECEIVE SATISFACTORY ANSWERS REGARDING THIS AGREEMENT,
UNDERSTANDS HIS RIGHTS AND OBLIGATIONS UNDER IT, AND SIGNED IT OF ITS, HIS, OR
HER OWN FREE WILL AND VOLITION.
 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Employment Agreement as of the
date set forth above.
 

 
FARO TECHNOLOGIES, INC.
     
By:   /s/ Jay W. Freeland                       
Name: Jay W. Freeland                     
Title: President & Co-CEO                    
     
      /s/ Gregory A. Fraser                     
GREGORY A. FRASER



13

--------------------------------------------------------------------------------


 